Appeal from an order of the Children’s Court of Montgomery County which directed appellant to pay $15 a week for the support of two infants. Appellant is a resident of Montgomery County and hence the Children’s Court of that county had jurisdiction to entertain the proceeding (Children’s Court Act, § 31-b). The institution of a proceeding by petitioner in the Supreme Court to enforce the terms of an Arizona decree of divorce did not divest the Children’s Court of jurisdiction since such proceeding was merely pending (Rosenberg v. Rosenberg, 241 App. Div. 411). Appellant’s contention that he was precluded from offering proof is not borne out by the record. He neither offered proof nor made any request for that purpose. He can still apply to the Children’s Court to reopen the matter for that purpose if he is so advised. Order affirmed, without costs. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.